Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 7th
day of May, 2018, by and between OLD LINE BANK, a Maryland-chartered trust
company exercising the powers of a commercial bank (the “Bank” or “Employer”),
and Jack Welborn, a resident of the State of Maryland (the “Employee”).

 

WHEREAS Employee has been employed by Employer since August 1, 2005; and

 

WHEREAS the Employer and the Employee desire to memorialize the terms of
Employee’s employment herein.

 

NOW THEREFORE, in consideration of the premises, the benefits provided to each
party hereunder and the mutual promises made herein, the adequacy and
sufficiency of such consideration being hereby acknowledged by the parties, the
parties agree as follows:

 

1.       Employment. The Bank hereby employs the Employee as the Chief Lending
Officer and agrees to continue to employ the Employee in that position (or in
any other position approved by the Bank) during the term of this Agreement,
except as otherwise provided below.

 

2.       Term. The initial term and any extensions thereof are referred to
herein as the “Term.” The initial Term of this Agreement expires on March 31,
2020. The Term of this Agreement is two years. On September 30, 2018 and on each
succeeding consecutive March 31st and September 30th (each an “Anniversary
Date”) while this Agreement is in effect, the Term shall be automatically
extended for a period of six months unless the Employer or the Employee informs
the other at least 60 days prior to such Anniversary Date of their decision to
not renew.

 

3.       Compensation. The Employee’s salary under this Agreement shall be
$250,000 per annum, payable on a bi-weekly basis (“Base Salary”). The Employee’s
Base Salary will be reviewed by the Board of Directors annually, and the
Employee will be entitled to receive annually an increase in such amount, if
any, as may be determined by the Board of Directors.

 

4.       Duties.

 

A.       During the term of this Agreement, the Employee shall serve as the
Chief Lending Officer. He shall have such powers and shall perform such duties
that are incident and customary to this office, and as granted and assigned to
him by the Chief Executive Officer (“CEO”) and/or the Board of Directors.

 

B.       The Employee shall devote his full time, attention, skill, and energy
to the performance of his duties under this Agreement, and shall comply with all
reasonable professional requests of the Bank; provided, however, that the
Employee will be permitted to engage in and manage personal investments and to
participate in community and charitable affairs, so long as such activities in
the judgment of the Bank’s CEO do not create a conflict of interest or interfere
with the performance of his duties under this Agreement. In furtherance of this
commitment, the Employee shall disclose all positions he holds with other
organizations and any ownership interests he has in other business entities
where he may influence or control management decisions. Such disclosures shall
be made at the commencement of the Employee’s employment and from time-to-time
throughout his employment where his circumstances have changed to make such a
disclosure appropriate.

 







 

C.       The Employee shall immediately notify the Company of (i) his own
illness and consequent absence from work or (ii) any intended significant change
in his plans to work for the Company.

 

5.       Vacation, Sick and Personal Leave.

 

A.        The Employee shall be entitled to a total of 20 days of paid vacation
each calendar year, which he may use in accordance with the Bank’s announced
policy that is in effect from time-to-time. The Employee may take his vacation
at such times that do not interfere with the performance of his duties under
this Agreement.

 

B.       The Employee shall be entitled to paid sick leave and paid personal
leave as is provided in the Employer’s policies then in effect.

 

6.       Expenses. The Bank shall reimburse the Employee for all reasonable
expenses incurred in connection with his duties on behalf of the Bank, provided
that the Employee shall keep and present to the Bank records and receipts
relating to reimbursable expenses incurred by him. Such records and receipts
shall be maintained and presented in a format, and with such regularity, as the
Bank reasonably may require in order to substantiate the Bank’s right to claim
income tax deductions for such expenses. For any expenditure in excess of
$500.00, the Employee must obtain written approval from the CEO if he is to be
reimbursed for the expense. Without limiting the generality of the foregoing,
the Employee shall be entitled to reimbursement for any business-related travel,
business-related entertainment and other costs and expenses reasonably incident
to the performance of his duties on behalf of the Bank.

 

7.       Fringe Benefits.

 

A.       Insurance. The Employee shall receive health insurance, consistent with
the terms set forth in the plan established by the Bank for its employees. The
Bank shall also pay the premiums for Employee to receive the following
insurance, consistent with the terms set forth in the plans established by the
Bank for its employees: dental; life; short-term disability; and long-term
disability.

 

B.       Banking. The Bank shall not charge the Employee for use of a savings
account, checking account or debit card issued by the Bank. The Employee is
eligible to have his paychecks deposited directly in any account he has with the
Bank or elsewhere.

 



2





 

8.       Termination of Employment.

 

A.       This Agreement shall terminate prior to the expiration of its Term only
upon and on the occurrence of the following:

 

(i)       on the death of the Employee in which event all unvested stock options
previously granted to the Employee shall immediately vest and the Employer shall
have no further obligation to the Employee other than payment of any unpaid
salary and any contractually committed obligations to provide the Employee with
vested benefits pursuant to a salary continuation agreement, supplemental life
insurance agreement, or other form of retirement plan (“Retirement Benefits”) in
effect as of the date of death;

 

(ii)       on the date the Employee becomes physically or mentally incapacitated
to the extent he has been unable to perform his duties under this Agreement for
a period of 60 consecutive days and, in order to assist the Bank in making such
determination, the Employee agrees to make himself available for medical
examination by one or more physicians chosen by the Bank and grants to the Bank
and such physicians access to all relevant medical information, including copies
of the Employee’s medical records and access to the Employee’s own physicians,
in which event Employer will have no further obligation to the Employee other
than payment of any unpaid salary and Retirement Benefits as of the date of
disability;

 

(iii)       on the effective date of the Employee’s voluntary resignation for
Good Reason (which for purposes of this Agreement is defined as “a change in
location of the Employer’s principal office that results in the Employee’s
commuting distance being at least 50 miles greater than the Employee’s commuting
distance on the date of this Agreement” and which shall not occur unless (a)
Employee notified the Employer of such condition within 90 days of its
occurrence, (b) the Employer did not remedy such condition within 30 days, and
(c) Employee resigned for Good Reason within 12 months of the condition) in
which event (a) the Employer shall pay to the Employee a lump sum payment equal
to the Employee’s salary (at the amount of such salary on the date of
resignation) over the remaining Term, and the Employer shall pay such lump sum
payment within ten business days of the effective date of termination of the
Employee’s employment, (b) all unvested stock options previously granted to the
Employee shall immediately vest, and (c) the Employee shall be entitled to
payment of any unpaid salary and Retirement Benefits as of the effective date of
termination of the Employee’s employment pursuant to such resignation;

 

(iv)       on the effective date of the Employee’s voluntary resignation without
Good Reason in which event the Employer will have no further obligation to the
Employee other than payment of any unpaid salary and Retirement Benefits as of
the date of voluntary resignation;

 



3



 

(v)       on the date the Employer terminates the Employee for “cause” as
defined below in which event the Employee will have no further obligation to the
Employee other than payment of any unpaid salary and Retirement Benefits as of
the date of termination; or

 

(vi)       on the date the Employer terminates the Employee other than for cause
in which event (a) the Employer shall pay to the Employee a lump sum payment
equal to the Employee’s salary (at the amount of such salary on the date of
termination) over the remaining Term, and the Employer shall pay such lump sum
payment within ten business days of the effective date of termination of the
Employee’s employment, (b) all unvested stock options previously granted to the
Employee shall immediately vest, and (c) the Employee shall be entitled to
payment of any unpaid salary and Retirement Benefits as of the effective date of
termination of the Employee’s employment.

 

B.       Termination for Cause. Notwithstanding the provisions of Section 2
above, the Employee’s employment (and all of his rights and benefits under this
Agreement) shall terminate immediately after written notice upon the happening
of any one or more of the following events, which constitute “cause”: (i) the
Employee has breached, in any material respect, a provision of this Agreement;
(ii) the Employee refuses to perform the duties of his employment under this
Agreement in any material respect; (iii) the Employee has committed any act or
omission materially and adversely affecting his reputation or that of the Bank
or any of its affiliates or materially and adversely affecting any product,
policy, program or service offered through or developed by the Bank or any of
its affiliates; (iv) the Employee is convicted of or pleads guilty to a charge
of any felony or of any lesser crime involving fraud or moral turpitude or
directed against the Bank, its affiliates or any of their shareholders,
employees, agents or contractors; (v) the Employee commits any other act which
is inconsistent with the good faith fulfillment of his responsibilities as an
employee of the Bank or is done with the intent to harm the Bank, its affiliates
or any of their shareholders, employees, agents or contractors; (vi) the
Employee violates any material statute, rule or regulation of any federal, state
or local governmental authority pertaining to the marketing, sale, solicitation
or offer of any product, policy or program of the Bank or its affiliates; and
(vii) the Employee commits any other act or omission which an arbitrator or a
court of competent jurisdiction justifies as grounds for dismissal for cause.

 

C.       Unused Vacation, Sick and Personal Leave. The Employee shall be
eligible to receive the remaining balance of his unused vacation and personal
leave at the termination of his employment only if he is not terminated for
“cause” as defined above and he returns all Bank property to the Bank prior to
his final day of employment. Employee shall have no right to receive any unused
sick leave. If the Employee fails to return any Bank property prior to his last
day of employment, the Employee authorizes the Bank to deduct from his final
paycheck the reasonable cost (not value) of that item. In the event that the
Employee elects to terminate his employment, he must provide the Company with 60
days’ notice as provided above in order to receive the remaining balance of his
unused vacation and personal leave.

 



4



 

9.       Non-Competition Agreement.

 

A.       The Employee agrees that, for one year following termination from the
Bank, regardless of reason, he will not, as an individual, stockholder, officer,
director, partner, agent, employee, consultant, or representative, act for or on
behalf of or have any interest, direct or indirect, in any business similar to
or competitive with the Bank’s business within a 25-mile radius of the main
office of the Bank exclusive of the State of Virginia or Washington, D.C.

 

B.       The Employee agrees, during the period of employment and for one year
following the termination of employment, not to solicit or sell or attempt to
solicit or sell, for his own account or on behalf of any person or corporation
other than the Bank, services or products that are competitive with the services
or products of the Bank to any customer or client to which the Employee (or
employees under her managerial control) has solicited or sold any services or
products on behalf of the Bank during any part of the two years immediately
preceding the termination of his employment. This restriction shall, in the case
of a multi-location customer or client, apply to the location or locations where
the Employee (or employees under his managerial control) solicited or sold
services or products, as well as any offices of that customer or client within a
25-mile radius of the main office of the Bank.

 

C.       The Employee agrees, during the period of employment and for one year
following termination, not to perform or render services or attempt to perform
or render services, for his own account or on behalf of any person or
corporation other than the Bank, for any customer or client of the Bank for
which the Employee (or employees under his managerial control) has performed any
services, during any part of the two years immediately preceding the termination
of his employment. This restriction shall, in the case of a multi-location
customer or client, apply to the location or locations where the Employee (or
employees under her managerial control) performed or rendered services, as well
as any offices of that customer or client within a 25-mile radius of the main
office of the Bank.

 

D.       The Employee agrees, during the period of employment and for one year
following termination, not to solicit or hire, either directly or indirectly,
any current employee of the Bank to work or perform services for his own account
or on behalf of any person or corporation other than the Bank, or attempt to
induce any employee to leave the employ of the Bank to work for the Employee or
any other person, firm or corporation.

 

E.        The Employee acknowledges that any breach of these provisions will
cause irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. In the event of a breach of Paragraphs A
through C of this Section, the Employee shall pay to the Bank liquidated damages
equal to any money received by the Employee due to violation of these
Paragraphs, as well as court costs and reasonable attorneys’ fees incurred by
the Bank to enforce this Agreement. In the event of a breach of Paragraph D of
this Section, the Employee shall pay to the Bank liquidated damages equal to any
money received by the Employee due to violation of this Paragraph or the
equivalent of the most recent one year’s salary (at the company) of the hired
solicited employee, whichever is greater. Additionally, the Employee agrees to
pay the Bank court costs and reasonable attorneys’ fees incurred by the Bank to
enforce this Agreement.

 



5



 

10.       Trade Secrets, Confidential Information and Intellectual Property. The
Employee acknowledges that and as a result of his employment with the Bank, the
Employee has, is and will be making use of, acquiring, and adding to information
of a special and unique nature and value relating to the Bank’s intellectual
property, trade secrets and other confidential information. In that regard, the
Employee agrees to the following:

 

A.       The Employee shall not, at any time during or following his employment
with the Bank, divulge or disclose, or employ for any purpose whatsoever, any of
the Bank’s trade secrets or other confidential information that have been
obtained by or disclosed to the Employee as a result of the Employee’s
employment by the Bank. For purposes of this Agreement, “trade secrets or other
confidential information” shall mean all information which is used in the Bank’s
business and which gives the Bank the opportunity to obtain advantage over its
competitors who do not know or use such information, regardless of whether
written or otherwise, including, but not limited to, trade secrets, business
methods, business plans, financial data, customer lists and contracts, pricing
plans, marketing plans or strategies, security devices, product information,
billing procedures, employee lists, salaries and other personnel information,
and other business arrangements. The term “trade secrets or other confidential
information” is not meant to include any information which, at the time of
disclosure, is generally known by the public or any competitors of the Bank. If
the Employee has any questions regarding the confidential status of information,
he should contact the CEO.

 

B.       All notes, data, reference items, sketches, drawings, memoranda,
records, and other materials in any way relating to any of the information
referred to in the Paragraph above or to the Bank’s business shall belong
exclusively to the Bank and the Employee agrees to turn over to the Bank all
copies of such materials in the Employee’s possession or control (whether hard
copy or electronic) at the Bank’s request or upon the termination of the
Employee’s employment.

 

C.       All intellectual property, including, but not limited to, all software
(including, without limitation, computer programs, object code, source code,
documentation, notes, records, work papers, and all other materials associated
therewith), and all copyrights, trademarks, patents, trade secrets and other
proprietary rights related thereto shall be deemed (i) the sole and exclusive
property of the Bank (and/or the Bank’s clients or customers if the Bank so
determines), and (ii) “trade secrets or other confidential information.” The
Employee also agrees that any work prepared for the Bank or its customers or
clients that are susceptible of copyright protection shall be a
work-made-for-hire for the Bank. If any such work is deemed for any reason not
to be a work-made-for-hire, the Employee hereby agrees to irrevocably assign to
the Bank all of the Employee’s right, title and interest in and to the copyright
in such work and the Employee further agrees to execute all such documents and
assurances, and to take all such action, as the Bank shall request, in order to
cause the rights assigned hereby fully to vest in the Bank. The Employee hereby
waives all so-called “moral rights” relating to all work developed or produced
by the Employee hereunder, including, without limitation, any and all rights of
attribution, rights of approval, restriction or limitation of use or subsequent
modifications. In furtherance of the foregoing, and not in limitation thereof,
the Employee agrees to assign the Bank all of the Employee’s right, title and
interest in and to any and all ideas, concepts, know-how, techniques, processes,
methods, inventions, discoveries, developments, innovations and improvements
conceived or made by the Employee, whether alone or with others, during the
Employee’s employment with the Bank, and which either (i) involve or are
reasonably related to the Bank’s business or (ii) incorporate or are based on,
in whole or in part, any of the Bank’s trade secrets or other confidential
information. (all of the aforesaid sometimes referred to herein as the
“Inventions”). The Employee agrees to disclose all Inventions to the Bank
promptly, and to provide all assistance reasonably requested by the Bank in the
preservation of the Bank’s interest in the Inventions, such as by executing
documents, testifying and the like, which assistance shall be provided at the
Bank’s expense but without any additional compensation to the Employee. The
Employee shall, at the Bank’s expense, assist the Bank or its nominee to obtain
patent protection for such Inventions in any countries the Bank may elect in its
sole discretion throughout the world. All Inventions shall be the property of
the Bank or its nominees, whether patentable or not. The Employee hereby assigns
and agrees to assign to the Bank, all of the Employee’s right title and interest
in and to all patent applications, patents and reissues related to any
Inventions. The Employee agrees to execute, acknowledge and deliver all
documents, and to provide other assistance, at the Bank’s request and expense,
during and subsequent to the Employee’s employment by the Bank, confirming the
complete ownership by the Bank of any and all Inventions, enabling the Bank or
its nominees to apply for and maintain patent protection (if applicable), and/or
any other legal protection that may then be available for the Inventions.

 



6



 

D.        The Employee acknowledges that any breach of this Section will cause
irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. Damages shall include, but are not limited
to, the Employee’s payment of the court costs and reasonable attorneys’ fees
incurred by the Bank to enforce this Agreement.

 

E.       Protected Rights. The Employee understands that nothing contained in
this Agreement limits the Employee’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). The
Employee further understands that this Agreement does not limit the Employee’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit the Employee’s right to receive an award
for information provided to any Government Agencies.

 

11.       Code Section 409A Exemption. It is the parties’ intent that to the
maximum extent possible, the payments contemplated under Sections 8(A)(iii) and
(vi) be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) under the “short-term deferral” exemption as described under
Treas. Reg. § 1.409A-1(b)(4) and/or the “separation pay” exemption under Treas.
Reg. §1.409-1(b)(9) such that the payments shall not be deemed “deferred
compensation” within the meaning of Code Section 409A. To the extent that any
amount payable under this Agreement shall not fall within an exception but shall
instead be “deferred compensation” subject to Code Section 409A, the following
terms shall apply.

 



7



 

A.       Termination of Employment. Any payments due under this Agreement that
are contingent upon the Employee’s “termination of employment” will not be paid
unless and until the Employee incurs a “separation from service” as set forth
under Code Section 409A and the regulations promulgated thereunder.

 

B.       Restriction on Timing of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Employee is considered a Specified
Employee at termination of employment under such procedures as established by
the Employer in accordance with Section 409A of the Code, distributions of
“deferred compensation” that are made upon termination of employment may not
commence earlier than six months after the date of such termination. Therefore,
in the event this Subsection (B) is applicable to the Employee, any distribution
of deferred compensation that would otherwise be paid to the Employee within the
first six months following the termination of employment shall be accumulated
and paid to the Employee in a lump sum on the first day of the seventh month
following the termination. All subsequent distributions shall be paid in the
manner specified. “Specified Employee” shall mean a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of the
Employer if any stock of the Employer is publicly traded on an established
securities market or otherwise.

 

C.       Non-Transferability. The Employee may not sell, assign, or transfer any
deferred compensation or any of the benefits hereunder, and the deferred
compensation shall not be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by the Employee’s
creditors.

 

D.       Change in Form or Timing of Payments. All changes in the form or timing
of payments hereunder must comply with the following requirements. The changes:

 

i.       may not accelerate the time or schedule of any payment, except as
provided in Section 409A of the Code and the regulations thereunder;

 

ii.       must be made at least 12 months prior to the termination of
employment;

 

iii.       must delay the commencement of payment for a minimum of five years
from the date the first payment was originally scheduled to be made; and

 

iv.       must take effect not less than 12 months after the election is made.

 

E.        Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Section 11 shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 

12.       Code Section 280G.

 

A. Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Bank or its affiliates to the Employee or for
the Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 12, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Employee of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit payable to the
Employee if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.

 



8



 

B. The Covered Payments shall be reduced in a manner that maximizes the
Employee’s economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code,
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

 

C. Any determination required under this Section 12, including whether any
payments or benefits are parachute payments, shall be made by the Bank in its
sole discretion. The Employee shall provide the Bank with such information and
documents as the Bank may reasonably request in order to make a determination
under this Section 12. The Bank’s determination shall be final and binding on
the Employee.

 

D. It is possible that after the determinations and selections made pursuant to
this Section 12 the Employee will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 12 (“Overpayment”) or
less than the amount provided under this Section 12 (“Underpayment”).

 

i.       In the event that it is established pursuant to a final determination
of a court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved that an Overpayment has been made, then the Employee shall
pay any such Overpayment to the Bank together with interest at the applicable
federal rate (as defined in Section 7872(f)(2)(A) of the Code) from the date of
the Employee’s receipt of the Overpayment until the date of repayment.

 

ii.       In the event that a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by the
Bank to or for the benefit of the Employee together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date the amount would have otherwise been paid to the Employee until the
payment date.

 



9



 

13.       Withholding. The Employer may withhold from any amounts payable
hereunder such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

14.       Applicable Law. This Agreement will be construed and enforced under
and in accordance with the laws of the State of Maryland. The parties agree that
any appropriate state court located in Prince George’s County, Maryland, will
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and will be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

15.       Entire Agreement. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in the Agreement. No
amendment or modification of this Agreement will be valid or binding upon the
Employer or the Employee unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

 

16.       Severability. The parties agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision will not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
will be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.

 

17.       No Set-off by the Employee. The existence of any claim, demand, action
or cause of action by the Employee against the Employer, or any affiliate of the
Employer, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

 

18.       Notice. All notices and other communications required or permitted
under this Agreement will be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, will be deemed to have been
received on the earlier of the date shown on the receipt or three business days
after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand, facsimile transmission or overnight courier, in which event
the notice will be deemed effective when delivered or transmitted. All notices
and other communications under this Agreement must be given to the parties
hereto at the following addresses:

 



  (i) If to the Employer, to it at:           1525 Pointer Ridge Road     Bowie,
Maryland 20716     Attn: President

 









10



 



  (ii) If to the Employee, to the Employee at:



 

 

  

19.       Assignment. Neither party hereto may assign or delegate this Agreement
or any of its rights and obligations hereunder without the written consent of
the other party hereto.

 

20.       Waiver. A waiver by the Employer of any breach of this Agreement by
the Employee will not be effective unless in writing, and no waiver will operate
or be construed as a waiver of the same or another breach on a subsequent
occasion.

 

21.       Interpretation. Words importing the singular form shall include the
plural and vice versa. The terms “herein,” “hereunder,” “hereby,” “hereto,”
“hereof” and any similar terms refer to this Agreement. Any captions, titles or
headings preceding the text of any article, section or subsection herein are
solely for convenience of reference and will not constitute part of this
Agreement or affect its meaning, construction or effect.

 

22.       Rights of Third Parties. Nothing herein expressed is intended to or
will be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

23.       Survival. The obligations of the Employee pursuant to Sections 5, 6,
7, 8 and 9 will survive the termination of the employment of the Employee
hereunder for the period designated under each of those respective sections.

 

24.       This Agreement shall extend to, and be binding upon the Employee, and
upon the Bank and its successors and assigns and the term “Bank” as used herein
shall include its successors and assigns whether by merger, consolidation,
combination or otherwise.

 

[signatures appear on following page]


 

 



11





 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
executed as of the date first set forth above.

 





WITNESS/ATTEST:   THE EMPLOYER:     OLD LINE BANK           By:    Name:  Mark
A. Semanie   Name:  James W. Cornelsen   Executive Vice President and   Title:
President and Chief Executive Officer   Chief Operating Officer                
  WITNESS:   THE EMPLOYEE:             Name:  

Jack Welborn

 



 



 

 

 

 

12



 

